Title: Draft of Question to Be Submitted to Justices of the Supreme Court, [18 July 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, July 18, 1793]


   
   Agreed

I   Do the Treaties between the United States and France give to France or her Citizens a right, when at War with a Power with whom the UStates are at peace, to fit out originally, in and from the Ports of the UStates, vessels armed for War, with or without commission?

   
   Agreed

II   If they give such a right Does it extend to all manner of armed vessels or to particular kinds only? If the latter, to what kinds does it extend?

   
   Agreed

III   Do they give to France or her Citizens, in the case supposed, a right to refit or arm anew vessels, which before their coming within any port of the UStates were armed for war—with or without commission?


   
   Agreed

IV   If they give such a right, does it extend to all manner of armed vessels or to particular kinds only? If the latter, to what kinds does it extend? Does it include an augmentation of force, or does it only extend ⟨to⟩ replacing the vessel in statu quo?

   
   Agreed

V   Does the XXII Article of the Treaty of Commerce in the case supposed, extend to Vessels armed for War, on account of the Government of a Power at War with ⟨France,⟩ or to Merchant-armed vessels belonging to the subjects or citizens of that Power (viz), of the description of those which by the English are called Letters of Marque-Ships by the French “Batiments armé en marchandize et en guerre”?
VI   Do the Treaties aforesaid prohibit the UStates from permitting in the case supposed, the armed vessels belonging to a 
   
   Agreed

Power at War with France or to the citizens or subjects of such Power to come within the ports of the UStates there to remain as long as they may think fit except in the case of their coming in with Prizes made of the subjects or property of France?

   
   Agreed

VII   Do they prohibit the UStates from permitting in the case supposed, vessels armed on account of the Government of a Power at War with France or vessels armed for merchandize and war, with or without Commission on account of the subjects or citizens of such Power or any vessels other than those commonly called Privateers to sell freely whatsoever they may bring into the Ports of the UStates and freely to purchase in and carry from the ports of the U States goods merchandize and commodities; except as excepted in the last question?
VIII   Do they oblige the United States to permit France in the case supposed to sell in their ports the prizes which she or her citizens may have made of any Power at War with her, the Citizens or subjects of such Power; or exempt 
   
   Agreed

from the payment of the usual duties, on ships and merchandize, the prizes so made in the case of their being to be sold within the Ports of the UStates?

   
   Agreed

IX   Do those Treaties particularly the Consular Convention authorise France as of right to erect Courts within the Jurisdiction of the UStates for the trial and condemnation of Prizes made by armed vessels in her service?

   
   Agreed

X   Do the laws and usages of Nations authorise her as of right to erect such Courts for such purpose?

   
   Agreed

XI   Do the laws of neutrality considered relatively to the Treaties of the UStates with Foreign Powers or Independently of those Treaties permit the UStates in the case supposed, to allow to France or her citizens the privilege of fitting out originally in & from the Ports of the UStates vessels armed & Commissioned for War either on account of the Government or of private persons or both?
XII   Do those laws permit the UStates to extend the like privilege to a Power at War with France?
Agreed
XII   Do the laws of Neutrality considered as aforesaid permit the UStates in the case supposed to allow to France 
   
   Agreed

or her Citizens the privilege of refitting or arming anew vessels which before their coming within the UStates were armed and commissioned for war. May such privilege include an augmentation of the force of such vessels?
XIII   Do those laws permit the UStates to extend the like privilege to a Power at War with France?

   
   Agreed

XIV   Do those laws in the case supposed, permit Merchant Vessels of either of the powers at War to arm in the Ports of the UStates, without being commissioned? May this privilege be rightfully refused?

   
   Agreed

XV   Does it make any difference in point of principle, whether a vessel be armed for War or the force of an armed vessel be augmented in the ports of the UStates with the means procured in the UStates or with the means brought into them by the party who shall so arm or augt. the force of such Vessel? If the first be unlawful is the last lawful?

   
   Agreed

XVI   Do the laws of neutrality considered as aforesaid authorise the U States to permit to France her subjects or citizens the sale within their Ports of Prizes made of the subjects or property of a power at War with France before they have been carried into some Port of France & there condemned refusing the like privilege to her enemy?

   
   Agreed

XVII   Do those Laws authorise the UStates to permit to France the erection of Courts within their territory & jurisdiction for the trial & condemnation of Prizes refusing that privilege to a Power at War with France?

   
   Agreed

XVIII   If any armed vessel of a foreign power at War with another, with whom the UStates are at Peace, shall make prize of the subjects or property of its enemy within the territory or jurisdiction of the UStates—have not the UStates a right to cause restitution of such prize? are they bound or not by the principles of neutrality so to do? if such prize shall be within their power?

   
   Agreed

XIX   To what distance, by the laws and usages of Nations, may the UStates exercise the right of prohibiting the hostilities of foreign Powers at War with each other,—within rivers, bays and arms of the sea, and upon the sea along the Coasts of the UStates?

   
   Agreed

XX   Have Vessels armed for war under commission from a foreign Power a right, without the consent of the UStates, to engage within their jurisdiction seamen or soldiers for the service of such vessels being Citizens of that Power or of another foreign Power or Citizens of the UStates?
XXI   Is it lawful for the Citizens of such Power or citizen of the UStates so to engage being within the jurisdiction of the UStates?
XXII   What are the articles, by name, to be prohibited to both or either party.
XXIII   To what extent does the reparation permitted in the 19th article of the treaty with France go.
XXIV   What may be done as to vessels armed in our ports before the President’s proclamation? and what as to the prizes they made before and after?
XXV   May we, within our own ports, sell ships to both parties, prepared merely for merchandize? may they be pierced for guns?

XXVI   May we carry either or both kinds to the ports of the belligerent powers for sale?
XXVII   Is the principle that free bottoms make free goods, and enemy bottoms make enemy goods to be considered as now an established part of the law of Nations?
XXVIII   If it is not, are nations with whom we have no treaties, authorized by the law of Nations to take out of our vessels enemy passengers, not being soldiers, and their baggage?
XXIX   May an armed vessel belonging to any of the belligerent powers follow immediately merchant vessels, enemies, departing from our ports, for the purpose of making prizes of them? If not, how long ought the former to remain after the latter has sailed? And what shall be considered as the place of departure, from which the time is to be counted? And how are the facts to be ascertained?
